Citation Nr: 0203073	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  96-37 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a cardiovascular 
disease.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The record reflects that the appellant retired from active 
military service in May 1972, with more than 21 years of 
active duty.  His appeal initially came before the Board of 
Veterans' Appeals (Board) from a July 1996 rating decision by 
the Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO), and it was remanded in July 1997 for 
the purpose of obtaining additional evidence.  

In September 2000 statements, the appellant asserted that he 
has breathing problems (asthma), allergies, and a leg rash 
that are due to Agent Orange exposure in Vietnam.  In a 
November 2001 statement, he contended that he had defective 
hearing that was due to acoustic trauma he experienced in 
service from artillery fire.  The claims of entitlement to 
service connection for a pulmonary disorder, allergies, and a 
leg rash due to Agent Orange exposure, and entitlement to 
service connection for defective hearing are not inextricably 
intertwined with the current claim and have not been 
developed for appellate consideration by the RO and are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant had active military service in Vietnam 
during the Vietnam Era and may be presumed to have been 
exposed to Agent Orange.  

2.  There is no competent evidence suggesting that 
cardiovascular disease is associated with the veteran's 
presumed Agent Orange exposure in service.  

3.  A cardiovascular disease is not shown to have been 
present in service or to have been manifested to a 
compensable degree within the first year after the 
appellant's May 1972 retirement from service.  

4.  The initial clinical manifestation of any cardiovascular 
disease was in September 1995 and the overall evidence does 
not show that current cardiovascular disease is in any way 
associated with service.  


CONCLUSION OF LAW

A cardiovascular disease was not incurred in or aggravated by 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103, 5107 (West 1991 & Supp 2001); 38 C.F.R.§§ 3.303, 
3.307, 3.309 (2001) .  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his cardiovascular problems were 
initially manifested during military service when D. R., M.D. 
treated him for heart problems, at Weatherford Hospital 
between 1960 and 1961.  The appellant indicated on VA Form 
21-4142, dated in August 2000, that Dr. R. treated him for an 
irregular heartbeat and chest pain.  He also contends that 
his heart disease is attributable to the diets he was fed by 
the military while in basic training in Japan and at other 
mess halls during his military career, as well as to the 
stress of his job in the military (administrative specialist) 
and his exposure to Agent Orange in Vietnam.  

The Board notes that the appellant indicated in his July 1996 
Notice of Disagreement (NOD) that he wore a heart monitor on 
more than one occasion between 1968 and 1971 while stationed 
at Ft. Lewis, Washington.  He reported in his August 1996 
Substantive Appeal (VA Form 9) that during service he had a 
tube inserted in a leg artery to check his heart, and that 
shortly after his retirement from service he had dye shot 
through his heart with regard to having chest X-rays taken.  
The appellant also indicated on a VA Form 21-4142, dated in 
September 2000, that he was treated in 1967 in Vietnam for an 
irregular heartbeat and hypertension.  However, in March 2001 
and November 2001 statements, the appellant reported that he 
had been initially treated for heart problems in late 1960 
and early 1961 and then had no other specific heart problem 
until he experienced a heart attack in 1995.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Appellants Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the July 1996 rating 
decision, the August 1996 Statement of the Case (SOC), and 
the October 1996 and November 2001 Supplemental Statements of 
the Case (SSOC) notified the appellant of the evidence 
necessary to substantiate his claim of entitlement to service 
connection for a heart disorder, and of the applicable laws 
and regulations.  Additionally, in February 2001, the RO sent 
the appellant notification about the VCAA, which informed him 
of what evidence was necessary in order for VA to grant his 
claim.  The Board concludes that the discussions in the 
rating decision, the SOC, the SSOCs, and the February 2001 
VCAA letter adequately informed the appellant of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the appellant's service 
medical records, available VA medical records, and his 
medical records from Madigan Army Medical Center, dated 
between 1993 and 2001, where he had reported receiving 
medical treatment.  The appellant has not identified any 
additional records that may still be outstanding.  
Furthermore, he has not indicated a desire to have a hearing 
with regard to his claim; rather, the record reflects that on 
his August 1996 Substantive Appeal, he elected not to 
personally appear at a hearing before a member of the Board.  

A March 2001 statement from the appellant listed three 
servicemen with whom he was assigned during service.  The 
appellant indicated that he doubted they would even remember 
him, much less remember what medical problems he had at the 
time.  An attempt to obtain statements from the three 
servicemen is unnecessary because, even if they recalled what 
a doctor may have said or what the veteran said that a doctor 
said more than 50 years ago, they would be unable to provide 
competent evidence as to the appellant's disability back 
then.  The United States Court of Appeals for Veterans Claims 
(Court) held in Robinette v. Brown, 8 Vet. App. 69 (1995) 
that "the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence."  Id. at 77.  

As to the medical records pertaining to the appellant's 
claimed private treatment in 1960-61 by Dr. R., an attempt to 
contact Dr. R. in August 1996, after the appellant had 
provided his address, was unsuccessful, and the RO indicated 
to the appellant in a December 2000 email that the request 
had been returned by the U. S. Post Office with a notation 
that the street address no longer existed.  The Board notes 
that the appellant claimed to have gotten Dr. R.'s address 
from his sister and had no knowledge of the doctor's age at 
the time of his August 1996 Substantive Appeal.  The 
appellant indicated on VA Form 21-4142, dated in August 2000, 
that the hospital where he had been treated in 1960 had 
closed down some time in the late 1960's, and that he guessed 
Dr. R. was in his 80's, if still alive, and might or might 
not remember him.  These statements from the appellant do not 
indicate that he made contact with Dr. R. when he first filed 
his claim, contrary to what he reported in his March 2001 
statement.  Additionally, the appellant indicated in the 
March 2001 statement that the records were no longer 
available from the private hospital (Weatherford), and that 
the physician (Dr. R.) was no longer living or had moved.   
In November 2001, he expressed doubt that the doctor was 
alive, but indicated that when he spoke with the doctor, the 
doctor could not remember what he had treated the veteran for 
and had no knowledge of any records.  The Court has held that 
a breach of the duty to assist does not exist where the 
appellant acknowledges the unavailability of records.  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994); Cf. Porter v. Brown, 5 
Vet. App. 233, 237 (1993) ("VA had no duty to seek to obtain 
that which did not exist.").  Therefore, the Board does not 
find that any further attempt to obtain the medical records 
pertaining to the claimed treatment in 1960-61 is required.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

The appellant's active duty included service in Vietnam 
during the Vietnam era.  On December 27, 2001, the President 
signed into law the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103(Dec. 27, 2001).  Section 201 
of this Act amends 38 U.S.C. § 1116 to provide a presumption 
of exposure to herbicides for all veterans who served in 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975.  Prior to December 27, 2001, the law 
required that the veteran have a presumptive disease before 
exposure to herbicides was presumed.  See 38 U.S.C.A. 
§ 1116(a)(3) (West 1999 & Supp. 2001).  This is clearly a 
liberalizing provision and, as such will be applied in the 
present case.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  Note 2: For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

Under the authority granted by the Agent Orange Act of 1991, 
a determination as to which conditions may be considered to 
be associated with exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era lies within the 
purview of the Secretary of VA.  The Secretary formally 
announced in the Federal Register on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  
Hence, presumptive service connection based on exposure to 
Agent Orange in Vietnam may not be granted for any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Because 
cardiovascular diseases have not been designated by the 
Secretary as a condition for which a presumption of service 
incurrence is warranted under the Agent Orange regulations, 
the Board finds that neither the appellant's myocardial 
infarction nor his coronary artery disease may be presumed to 
be due to Agent Orange exposure.  

The United States Court of Appeals for the Federal Circuit 
ruled that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Service medical records do not reveal any complaint or 
finding of cardiovascular disease.  A May 1961 examination 
report shows that the appellant's blood pressure was 110/65 
and that on a report of medical history he checked no as to 
any history of chest pain or pressure, palpitation or 
pounding heart, or high or low blood pressure.  A July 1962 
examination report shows that the appellant's blood pressure 
was 114/58 and that he checked the NO boxes on a report of 
medical history as to any history of chest pain or pressure, 
palpitation or pounding heart, or high or low blood pressure.  
On a Disposition Form (DA Form 2496-1), dated in February 
1966, the appellant indicated that he had never had any heart 
trouble and had never been told by a physician that he had 
high blood pressure.  At his March 1972 retirement 
examination, the appellant's blood pressure was 120/80, and 
the accompanying report of medical history revealed that he 
checked no as to any history of chest pain or pressure, 
palpitation or pounding heart, or high or low blood pressure.  
A chest X-ray at the March 1972 examination was within normal 
limits.  

A VA medical examination performed in August 1972 noted that 
while there were occasional premature ventricular 
contractions, the cardiovascular system was otherwise normal.  
The appellant's blood pressure was 132/64, and there was no 
cardiac abnormality seen on a chest X-ray.  

Medical records from a military medical facility, dated from 
1993 to 2001, revealed that in 1993 the appellant was noted 
to have no history of cardiovascular disease.  In September 
1995, he was treated for a myocardial infarction, for which 
he underwent four-vessel coronary artery bypass grafting in 
October 1995.  Diagnoses in November 1995 were myocardial 
infarction and severe atherosclerotic coronary artery 
disease.  

Review of the evidence presented in this case reveals that 
there is no competent (medical) evidence of record that shows 
the presence of any cardiovascular disease in service or 
within the first year after service.  Nor is there any 
competent evidence that links the appellant's current 
cardiovascular disease to his military service.  
Additionally, the appellant's various statements show 
inconsistencies as to the cardiovascular history provided by 
him.  On the one hand, he has indicated inservice 
cardiovascular treatment in Vietnam (irregular heartbeat and 
hypertension) and at Ft. Lewis, Washington between 1967 and 
1971 (wearing a heart monitor), in addition to the claimed 
1960-61 treatment by Dr. R.  However, he indicated in his 
March 2001 and November 2001 statements that he could not 
remember any other specific heart problem following his 1960-
61 treatment until his 1995 myocardial infarction.  

With regard to the veteran's claim that cardiovascular 
disease is related to Agent Orange exposure, he has not 
submitted any supporting evidence for this belief.  As was 
previously mentioned, cardiovascular disease is not a listed 
condition for which service connection based on herbicide 
exposure may be presumed.  Furthermore, the National Academy 
of Sciences, which reviewed numerous studies regarding a 
possible relationship between cardiovascular disease 
(circulatory disorders) and Agent Orange exposure, found 
inconsistent results, with most studies showing decrease in 
incidence or nonsignificant increase among exposed 
individuals.  Accordingly, the Secretary concluded that a 
positive association does not exist.  See 66 Fed. Reg. 59232-
59243 (1999).  

Having been advised by the RO of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence supporting his 
contentions on appeal.  Instead, he has only offered his own 
rather general arguments to the effect that he believes that 
his cardiovascular disease is related to service.  It is 
noted that the veteran has not shown, nor claimed, that he is 
a medical expert, capable of rendering medical opinions.  
Therefore, his opinion is insufficient to demonstrate that 
cardiovascular disease is related to active duty.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, after careful and longitudinal review of the 
evidence presented in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
assertion that his myocardial infarction and coronary artery 
disease are related to his military service.  Hence, the 
Board is unable to identify a basis to grant service 
connection for a cardiovascular disease.  


ORDER

Service connection is denied for a cardiovascular disease.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

